  Case: 1:19-cv-03397 Document #: 31 Filed: 02/11/20 Page 1 of 9 PageID #:222




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION


JOSE DeFREITAS,

                       Plaintiff,
                                                     Case No. 19 C 3397
            v.
                                               Judge Harry D. Leinenweber
UNITED AIRLINES, INC.,

                      Defendant.



                      MEMORANDUM OPINION AND ORDER

     For the reasons stated herein, Defendant’s Motion to Strike

Plaintiff’s Class Claims (Dkt. No. 24) is granted.

                                 I.    BACKGROUND

     Plaintiff brings this putative class action under Fed. R.

Civ. P. Rule 23(b)(3) against United Airlines, Inc. (“United”),

alleging    discrimination        against      him      in   violation    of   the

Americans With Disabilities Act (“ADA”). 42 U.S.C. §§ 12111–

12213.    According    to   the       First   Amended    Complaint,      Plaintiff

alleges that he is “a person with a disability, specifically

degenerative cervical disc disease and intractable axial neck

pain.” (First Am. Compl., Dkt. No. 22 ¶ 5.) For “many years” he

worked for United as an aircraft technician. (Id. ¶ 11.) He

alleges    that    while    he   can     no   longer    perform   the    aircraft

technician job, he could perform a sedentary position. He states
  Case: 1:19-cv-03397 Document #: 31 Filed: 02/11/20 Page 2 of 9 PageID #:222




that he applied for many sedentary positions with United, but he

was unsuccessful. However, he was able to secure alternative

employment    with   Federal    Express       as   an   aircraft   maintenance

advisor, a position he alleges is at least as demanding as some

of the positions he applied for and did not receive at United.

     In his First Amended Complaint, he defines the class he

wishes to represent as follows:

     Current and former employees of United Airlines, Inc.
     who were employed at any time between January 25, 2014
     through the date that class certification is granted
     and who had/has a physical or mental impairment and
     who were/are unable to continue working in his/her
     regular position and who applied for and were/are not
     selected for a vacant available position at United and
     who either (1) were identified by United as meeting
     minimum requirements for one of the available
     positions at United; and/or (2) secured an equivalent
     position at another company.

(Id. ¶ 24.)

     The ADA provides as a general rule, that no covered entity

shall   discriminate      against     a   Qualified      Individual     with    a

Disability (“QIWD”) “on the basis of disability in regard to job

application procedures, the hiring, advancement, or discharge of

employees, employee compensation, job training, and other terms,

conditions, and privileges of employment.” 42 U.S.C. § 12112(a).

It is a violation of the ADA if an employer fails to make

reasonable    accommodation      to    the     known    physical   or    mental

limitations     of   an   otherwise       qualified      individual     with    a


                                      - 2 -
  Case: 1:19-cv-03397 Document #: 31 Filed: 02/11/20 Page 3 of 9 PageID #:222




disability who is an applicant or employee, unless the employer

can demonstrate that the accommodation would impose an undue

hardship on the operation of the business. Id. § 12112(b)(5)(A).

It is also a violation of the ADA if the employer denies an

employment     opportunity     to   a    qualified      individual      with     a

disability if its denial is based on the need of such employer

to make reasonable accommodations to the physical or mental

impairments     of    the     employee      or    applicant.       42    U.S.C.

§§ 12112(b)(5)(B).      Although     the    ADA      does    not   mention      an

“interactive      process”      with       respect      to     a    reasonable

accommodation, the regulations do:

     to determine the appropriate reasonable accommodation,
     it may be necessary for the covered entity to initiate
     an informal, interactive process with the [QIWD] in
     need of the accommodation. This process should
     identify the precise limitations resulting from the
     disability and the potential reasonable accommodations
     that could overcome those limitations.

29 C.F.R. § 1630.2(o)(3) (2012).

                             II.    THE MOTION

     United now brings a motion to dismiss the class allegations

under Fed. R. Civ. P. 12(b)(6) or to strike them under Fed. R.

Civ. P. 12(f). United also cites Fed. R. Civ. P. 23(c)(1)(A) and

Fed. R. Civ. P. 23(d)(1)(D). In support, United argues the

following: 1) the class definition is not limited to a particular

position, location, type of disability, or to those who sought


                                    - 3 -
  Case: 1:19-cv-03397 Document #: 31 Filed: 02/11/20 Page 4 of 9 PageID #:222




a reasonable accommodation; 2) Plaintiff does not allege that

United has a formal written policy for placement of disabled

employees in vacant positions that he contends is unlawful. The

net   result,      according   to     United,      is    that   such    a   class   is

unascertainable.

      Plaintiff responds arguing that, accepting all allegations

of the Amended Complaint as true, a class claim is plausible and

should not be dismissed or stricken. He cites to district case

law where ADA employment claims have been allowed. See e.g.,

Hendricks-Robinson v. Excel Corp., 164 F.R.D. 667, 670–72 (C.D.

Ill. 1996).

                               III.    DISCUSSION

      The Supreme Court has held that a class action is an

exception     to     the    rule    that    litigation          be   conducted      by

individually        named    parties       only,        so   long      as   a   class

representative is part of the class, possesses the same interest,

and suffered the same injury as the class members. East Texas

Motor Freight Sys., Inc. v. Rodriguez, 431 U.S. 395, 403 (1977).

It is the plaintiff’s burden to demonstrate compliance with Rule

23(a)’s requirement of “numerosity, commonality, typicality, and

adequacy of representation.” Gen. Tel. Co. v. Falcon, 457 U.S.

147, 156 (1982). As the Supreme Court pointed out in Wal-Mart

Stores, Inc., v. Dukes, 564 U.S. 338, 350 (2011), the common


                                       - 4 -
     Case: 1:19-cv-03397 Document #: 31 Filed: 02/11/20 Page 5 of 9 PageID #:222




contention made by the plaintiff must be of such a nature “that

it     is   capable      of     classwide     resolution——which          means    that

determination of its truth or falsity will resolve an issue that

is central to the validity of each one of the claims in one

stroke.” For example, if United had a policy for placement of

disabled employees, the legality of such a policy could possibly

be     amenable    to    classwide      resolution.       See,   e.g.,    Hendricks-

Robinson      v.   Excel       Corp.,   164      F.R.D.   667    (C.D.   Ill.    1996)

(initially denying class certification because court believed

that the plaintiffs would focus on respective injuries and

defenses applicable to each class member, instead plaintiffs

attacked the employer’s layoff policy as violative of the ADA

and were granted class status). But, United does not have such

a policy, so Hendricks-Robinson does not provide authority for

this Court to grant ADA class status.

        In a typical ADA case, an employee must show that, though

disabled, he is qualified to perform the essential functions of

the position he seeks, meaning he satisfies the requisite skill,

experience, education, and other job-related requirements of

that position, and he can perform the essential functions of

that     position       with   or   without      an   accommodation.      Dargis   v.

Sheahan, 526 F.3d 981, 986 (7th Cir. 2008). It is a defense if

the     employer    can    show     that    no    reasonable     accommodation     is


                                         - 5 -
  Case: 1:19-cv-03397 Document #: 31 Filed: 02/11/20 Page 6 of 9 PageID #:222




possible. Id. at 988. Furthermore, to establish a disability

under the ADA, a plaintiff must show that he has a physical

impairment “that substantially limits one or more of the major

life activities.” EEOC v. Sears, Roebuck & Co., 417 F.3d 789,

797 (7th Cir. 2005). And, to prove a disability, there is a

three-step inquiry: (1) whether the condition constitutes an

impairment under the ADA; (2) whether the specific activity

constitutes a major life activity; and (3) whether the impairment

substantially limits the performance of the major life activity.

Id. Thus, the specific issues usually raised in an ADA case can

include: (1) whether the employee has a covered disability; (2)

whether the employer perceives the employee as disabled; (2)

whether there is a job available that the employee is qualified

to perform (4) with or without an accommodation; (5) the type of

accommodation needed, if any; (6) whether the accommodation is

reasonable, i.e., will not impose a hardship on the employer;

and   (7)   whether   the   employee     and   employer       engaged   in   the

interactive process.

      The Court can conceive of no way such questions can be

answered on a classwide basis and, other than the proposed class

qualification that the class member needs to have obtained

employment    with     another    employer,      none    is     suggested       by

Plaintiff. He also fails to cite any case law, outside of


                                    - 6 -
     Case: 1:19-cv-03397 Document #: 31 Filed: 02/11/20 Page 7 of 9 PageID #:222




Hendricks-Robinson, where an ADA class was certified. Moreover,

the Seventh Circuit has stated that the question of a disability

is “an individualized one, and must be determined on a case-by-

case basis.” DePaoli v. Abbott Labs., 140 F.3d 668, 672 (7th

Cir. 1998). Certainly, whether an employee is disabled is often

a crucial issue in an ADA employment case, as is whether the

disability       can     be   accommodated.      Just    because   an    individual

employee may have been discriminated against, absent a formal

policy alleged to cause the discrimination, a significant “gap”

is     raised    that    needs     to   be   bridged     to   conclude    that   the

discrimination was a result of a company policy. Wal-Mart Stores,

564 U.S. at 352–55.

        United,     as    stated    previously,         argued   that    the   class

proposed by Plaintiff is unascertainable, which is a requirement

of obtaining class status under Seventh Circuit law. Plaintiff

seeks to avoid this by including in his proposed class definition

what he considers to be an objective test that will allow the

class to be ascertained. By this definition, he attempts to limit

the class to “current or former employees of United Airlines who

. . . secured an equivalent position at another company.” (First

Am. Compl. ¶ 24.)

        This attempt to create an objective test gives rise to many

more questions: (1) what are equivalent positions, (2) how would


                                         - 7 -
  Case: 1:19-cv-03397 Document #: 31 Filed: 02/11/20 Page 8 of 9 PageID #:222




they be determined on a classwide basis, (3) what are the

essential functions of the available jobs at United and of the

jobs at third-party employers, and (4) what happens if United

disagrees with the third-party employer as to a job’s essential

functions. An employer is entitled to prescribe a job’s essential

functions provided it requires all employees in a particular

position to perform the same essential functions. DePaoli, 140

F.3d at 674.

     Plaintiff      argues    that    United     attempts     to   impose       a

“heightened ascertainability” standard that was adopted by the

Third Circuit but rejected by the Seventh Circuit. This so-

called “heightened ascertainability” standard is not relevant

here. The Third Circuit’s standard makes it more difficult to

obtain class action status in consumer product litigation. The

Seventh Circuit’s stated reason for not adopting the heightened

ascertainability requirement is that if effectively bars class

actions where “class treatment is often most needed . . . to

overcome the problem that small recoveries do not provide the

incentive for any individual to bring a solo action prosecuting

his or her rights.” Mullins v. DirectDigital, LLC, 795 F.3d 654,

658 (7th Cir. 2015). Here, a person who has been discriminated

against in violation of the ADA is not in a similar position. A

successful ADA plaintiff is entitled to back pay and attorneys’


                                     - 8 -
  Case: 1:19-cv-03397 Document #: 31 Filed: 02/11/20 Page 9 of 9 PageID #:222




fees, which is usually sufficient incentive to ensure access to

the courts. Thus, it is not an imposition to require an employee

who believes he has been discriminated against in violation of

the ADA to maintain his own case.

                             IV.    CONCLUSION

     For the reasons stated above, Defendant’s Motion to Strike

Plaintiff’s Class Claims (Dkt. No. 24) is granted.


IT IS SO ORDERED.




                                     Harry D. Leinenweber, Judge
                                     United States District Court


Dated: 2/11/2020




                                    - 9 -
